Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Raj D. Pai on January 14, 2022.

Amendment to Claims
(i). Claims 5, 10-56, and 59-70 are canceled.
(ii). Claim 7, in line 1, replace “The isolated antibody or antigen-binding fragment of claim 5” with -- An isolated antibody or antigen-binding fragment thereof that binds macrophage scavenger receptor 1 (MSR1) --.
(iii). Claim 8, in line 2, replace “claim 5” with – claim 7 --.
(iv). Claim 9, in line 2, replace “claim 5” with – claim 7 --.
(v). Claim 57, in line 2, replace “claim 5” with – claim 7 --.

Information Disclosure Statement
The information disclosure statement filed on 09/23/2021, 12/23/2021, and 01/05/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 
Claims 9 and 58 are rejoined
Claims 9 and 58, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because claims 9 and 58 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Invention Group I and II as set forth in the Office action mailed on 05/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement between Invention Group I and II as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 7-9 and 57-58 are allowed. Claims 7-9 and 57-58 are renumbered as claims 1-5, respectively.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
January 14, 2022